ORDER
PER CURIAM.
Laurence Coates (hereinafter, “Defendant”) appeals from the trial court’s judgment after a jury convicted him of one count of domestic assault in the second degree, Section 565.073 RSMo (2000), and one count of property damage in the second degree, Section 569.120 RSMo (2000). Defendant was sentenced as a persistent offender to seven years’ imprisonment for domestic assault and ninety days’ imprisonment for property damage.
Defendant raises one point on appeal. Defendant argues the trial court committed plain error in allowing the prosecutor to make improper comments during closing argument. Specifically, Defendant claims the prosecutor improperly vouched for the victim’s character and argued Defendant had a violent past.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).